RESPONSE TO PETITION POR REHEARING-.
Opinion by
Judge Peters :
The paper upon which the subscription for the stock to build the road was made; without giving its name to- the company, recites that the subscriptions are made to build a turnpike road from Mrs. Gip Simpson’s, by T. J. Brown’s, thence by John Vallandingham’s to Thomas Blackburn’s on Big Irvin; the money subscribed to be paid to the order of the president and directors of said road when elected'; the road to be called the “Big Irvin, and branch road to New Liberty.” The width and manner of grading and completing the road are provided for in the paper which is made a part of the petition, and it is further provided how the officers are to be elected when $400 are subscribed, who are to hold their offices for one year from their election and until their successors shall be elected under a charter which we (the subscribers of stock) expect to- get from the next Kentucky Legislature.
From this language it is perfectly evident that the payment of the subscriptions did not depend upon the procurement of a charter from the Legislative, nor upon the particular name that might be given to the corporation or association.
The object of the subscribers of stock was to construct a turnpike road between the designated points, to be located on the particular route described. Whether the company was to be incorporated by an act of the Legislature or under the general law by the county court, and by what name it was to be called, formed no part.of the consideration for making the subscription, and the same could not be conditions precedent to the payment of the money.

Drane, appellant.

Craddock, appellee.
The order of incorporation directs that the turnpike road shall be located and constructed as provided for in said paper, and that paper shows that more than $400 of stock was subscribed. And in the amended petition it is expressly alleged that after a charter had been granted by the Owen County Court, to-wit: on the 16th of October, 1869, the stockholders in said road, pursuant to- said charter, after having ten days’ notice thereof, published in the Owenton- News, met together, and elected a president, etc., and appellant does not in his answer deny that he met with them and participated in the election. Appellant was a stockholder, and the language of the petition is broad enough and does include him-, and having taken part in the election, he thereby waived all technical objections to the antecedent proceeding.
We may have taken the word “recovered” in the amended petition as “received,” but even if the last word had been used’ there were other and stronger reasons for affirming, the judgment.
The petition must be overruled.